Title: From Thomas Jefferson to Josef Ignacio de Viar and Josef de Jaudenes, 3 July 1792
From: Jefferson, Thomas
To: Viar, José (Joseph) Ignacio de,Jaudenes, Joseph de



Gentlemen
Philadelphia July 3. 1792.

I have laid before the President your letter of June 26. with the papers accompanying it on the subject of the robbery supposed to have been committed within the territory of Florida by three citizens of the state of Georgia: and I have it in charge to assure you that due enquiry shall be immediately made into the transaction, and that every thing shall be done on the part of this government which right shall require, and the laws authorise. I have written to the Governor of Georgia on this subject, and shall not fail to communicate to you the result of our enquiries and proceedings on this business. I regret the delay which the circumstance of distance may occasion: but this is unavoidable. I have the honor to be with great respect & esteem, Gentlemen your most obedient & most humble servt

Th: Jefferson

